Citation Nr: 0632275	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-27 511	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for arteriosclerotic 
vascular disease with aortic valve replacement, to include as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1969 to January 1973.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Newark RO.  In September 2005, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is of record.  At the hearing, the veteran submitted 
additional evidence with a waiver of initial RO 
consideration.   In April 2006, the Board sought an advisory 
medical opinion from Veterans Health Administration (VHA).  

At the hearing also, the veteran's representative asserted 
that the veteran's diabetes warranted a higher rating.  That 
matter is referred to the RO for appropriate action.  


FINDING OF FACT

Arteriosclerotic vascular disease was not manifested in 
service or in the first postservice year; and the 
preponderance of the evidence is against finding that the 
veteran's arteriosclerotic vascular disease with aortic valve 
replacement is related to his service or to his service-
connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for arteriosclerotic vascular disease with 
aortic valve replacement, to include as secondary to service 
connected diabetes is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.307, 3.309, 3.310 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

A January 2003 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claim and advised him of his and VA's responsibilities in the 
development of the claim.  While the veteran did not receive 
any notice regarding ratings of the disabilities on appeal or 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the decision below denies (and does not grant) 
service connection; neither the rating of a disability nor 
the effective date of such an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by the 
lack of such notice.   A June 2004 statement of the case 
(SOC) notified him of what the evidence showed, of the 
governing legal criteria, of the basis for the denial of the 
claim, and outlined the regulation implementing the VCAA, 
specifically including the provision that the claimant should 
submit any pertinent evidence in his possession.  As the 
veteran has received all critical notice, and has had ample 
opportunity to respond/supplement the record after notice was 
given, he is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier along the way, 
nor is it otherwise alleged.

Regarding the duty to assist, VA has obtained all pertinent 
records to include physician statements and medical opinions.  
VA arranged for the veteran to be examined, and the Board 
secured an advisory medical opinion.  After the veteran was 
informed of the advisory opinion, he indicated that he had no 
additional evidence to submit.  It is not prejudicial to the 
appellant for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Factual Background

The veteran's service medical records include enlistment and 
separation examination reports that do not contain any 
mention of complaints, findings, or diagnosis of 
arteriosclerotic vascular disease.  Heart evaluations were 
normal.  Medical history reports associated with these 
examinations also reflect that the veteran did not have any 
cardiovascular problems.  An August 1970 chest x-ray was 
normal.  

An August 2002 statement from Dr. J. C., a cardiologist, 
reflects that the veteran was under treatment for diabetes.  
An attached flow chart reveals that the veteran's diabetes 
has been treated with medication since March 1999.  

On March 2003 VA examination, the examiner noted that the 
veteran's diabetes was first diagnosed seven or eight years 
earlier and that there was a history of aortic valve 
replacement as well as a pacemaker placement.  The diagnosis 
included aortic valve replacement unrelated to diabetes 
mellitus.  

A November 2003 statement from Dr. J. C. reflects that the 
veteran had been under treatment for diabetes mellitus and 
atherosclerotic vascular disease for many years, and had 
developed chronic atrial fibrillation.  In September 2005, he 
opined that the veteran's atherosclerotic vascular disease 
was most likely secondary to diabetes.

At a September 2005 Travel Board hearing, the veteran 
testified that he had cardiovascular disease first diagnosed 
in 1985 or 1986, after having diabetes mellitus diagnosed.  
He claimed that his aortic valve replacement was due to his 
exposure to Agent Orange.  

In June 2006, the Board sought a VHA medical advisory opinion 
as to whether the veteran's service-connected diabetes 
mellitus aggravated his arterial sclerotic vascular disease 
and aortic valve replacement.  On review of the evidence, the 
specialist indicated that there was not enough evidence to 
definitely say what was the medical indication for aortic 
valve replacement.  He added that the aortic valve 
replacement was performed in 1986 when the veteran of 36 or 
37 years of age, and that the most common indication for 
valve replacement at that age was degeneration of a bicuspid 
aortic valve, which was a congenital condition that renders 
the valve subject to idiopathic deterioration with age.  A 
systolic or diastolic murmur was not noted in service, but 
this did not exclude a bicuspid valve as the underlying 
process.  The consulting physician, a professor of medicine 
at a leading Medical school, stated that the record did not 
establish a causal relationship between the valve abnormality 
and the veteran's diabetes.  He indicated that the nature of 
the veteran's aortic valve disease was uncertain.  If the 
aortic valve was bicuspid, the fundamental degenerative 
process was still considered idiopathic.  While there was 
some nascent evidence that the degenerative process in some 
aortic valve disease, particularly senile degenerative aortic 
disease, may share some pathologic features with 
atherosclerosis, this was still fundamentally speculative.  
He added that it was even less likely to apply to a valve 
replacement at age less than 40 with an uncertain pre-
replacement period of diabetes not requiring intensive 
therapy (as assessed by the lack of use of insulin during 
that time).  As for the terms used in the records, 
atherosclerotic vascular disease was correctly used to 
describe atherosclerotic changes of the major arteries in any 
distribution - cardiac, cerebral, aortic, or peripheral.  
Arteriosclerotic vascular disease, which also occurred in the 
record, was occasionally used as a term for either 
atherosclerotic disease, or any abnormality of vessel 
function or compliance as might occur with aging.  The 
specialist stated that some components of the record state 
"cardiovascular disease" or "CVD" which was a catch-all 
phrase describing any abnormality of the heart or blood 
vessels.  Valvular heart disease was a disease of the 
atherosclerotic coronary disease process.  At no time did the 
physician find evidence of coronary artery bypass grafting 
being performed in conjunction with the aortic valve 
replacement, which would have been expected if significant 
atherosclerotic disease of the coronary arteries was present 
at the time of valve replacement.  

Finally, the specialist stated that the data were 
insufficient to establish a definitive indication for the 
veteran's pacemaker implantation.  Chronic atrial 
fibrillation was noted, and may be a consequence of valvular 
heart disease could be sufficient as a sole etiology.  
Excessive variations in ventricular rate with atrial 
fibrillation could result in a need for permanent pacing, but 
there was insufficient medical information to establish this 
as the responsible factor in this case.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
certain chronic diseases (as pertinent here, 
arteriosclerosis) are manifested to a compensable degree in 
the first year following the veteran's discharge from active 
duty, they may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).   
There is no evidence that any cardiovascular disease (to 
include arteriosclerotic vascular disease and valvular heart 
disease) was manifested in service or in the first 
postservice year.  Hence, service connection for the 
disability at issue on the basis that it became manifest in 
service and persisted, or on a presumptive basis (for 
cardiovascular disease as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted. 

In essence, the veteran proffers alternate theories of 
entitlement to the benefit sought.  First, he claims that his 
aortic valve replacement is somehow related to his exposure 
to Agent Orange in service.  In that regard, it is noteworthy 
that he served in Vietnam and presumably was exposed to Agent 
Orange.  However, neither arteriosclerotic vascular disease, 
nor valvular heart disease is listed among the diseases 
enumerated in 38 C.F.R. § 3.309(e)(diseases determined 
associated with Agent Orange exposure).  Consequently, the 
Agent Orange presumptive provisions of 38 U.S.C.A. § 1116 do 
not apply.  While service connection could still be 
established under this theory of entitlement if there was 
competent evidence showing that aortic value replacement was 
necessary as a result of Agent Orange exposure (See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), the record 
includes no such evidence.  Because he is a layperson, the 
veteran's own opinion in this matter is not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

The veteran's alternate theory of entitlement is that his 
arteriosclerotic vascular disease is secondary to his 
diabetes mellitus.  Significantly, at the outset it is 
noteworthy that despite the veteran's hearing testimony to 
the contrary, the competent (medical) evidence of record does 
not show that the veteran's diabetes was manifest and 
diagnosed prior to his cardiovascular disease being 
manifested.  On February 2003 VA examination the veteran 
reported a more than 20 year history of hypertension, and an 
aortic valve replacement in the mid-1980s.  The following 
month he reported on VA examination that his diabetes was 
diagnosed 7 or 8 years prior to that examination (or in the 
mid 1990's).

Dr. J. C. has essentially opined that the veteran's 
atherosclerotic vascular disease is indeed secondary to his 
diabetes mellitus.  However, a March 2003 VA examiner, opined 
that the two disabilities are unrelated.  The probative value 
of medical opinion evidence is based on the medical expert's 
review of pertinent historical date, personal examination of 
the patient, and the examiner's knowledge and skill in 
analyzing the data.  The Board must determine how much weight 
is to be attached to each opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
physician's opinion over another's depending on factors such 
as reasoning employed by the physicians, and whether or not 
and to what extent they review prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
While both physicians are considered competent to render 
medical opinions, examined the veteran, and had access to 
pertinent records, neither explained the rationale for the 
opinion given.  Consequently, neither opinion is 
significantly more persuasive than the other.  Significantly, 
it was (and remains) unclear how diabetes mellitus which 
became manifest later could have caused cardiovascular 
disease that was manifested about a decade prior. 

On the other hand, the Board does find a clarifying medical 
specialist's opinion (secured by the Board) to be persuasive.  
Unlike the two other physicians, the consulting VHA opinion 
provider, (a professor of medicine at a leading school of 
medicine) carefully explained the rationale for his opinion 
that the veteran's aortic valve replacement was not related 
to his service connected diabetes.  The physician indicated 
that the cause for aortic valve replacement was most likely 
congenital due to the veteran's age at the time of the 
replacement (36 or 37 years old).  A congenital disorder 
would subject the valve to degeneration with age.  (Notably, 
under controlling regulation (38 C.F.R. § 3.303(c)), 
congenital disability may not be service connected without 
evidence of superimposed pathology acquired in service, which 
here clearly is not shown as there were no symptoms in 
service).  He further opined that the veteran's aortic valve 
replacement was not related to his service connected diabetes 
mellitus.  His rationale was essentially that the veteran was 
too young at the time of the surgery for the disease process 
to have progressed to a point that necessitated valve 
replacement, particularly in light of the fact that intensive 
diabetic therapy (insulin) was not required prior to the 
aortic valve replacement.  He noted that even linking senile 
degenerative aortic disease to features of atherosclerosis 
was considered fundamentally speculative.

Because he is a layperson, the veteran's own assertion that 
the disability at issue is secondary to his service connected 
diabetes mellitus is not competent evidence.  See Espiritu, 
supra.  The preponderance of the evidence is against the 
claim.  Accordingly, it must be denied.


ORDER

Service connection for arteriosclerotic vascular disease with 
aortic valve replacement is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


